ORDER

PER CURIAM.
Defendant, Michael E. Belfield, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (Cum.Supp.1993), and armed criminal action, in violation of section 571.015 RSMo (1986), for a murder committed in 1994. The trial court sentenced him to life imprisonment without the possibility of parole on the murder count and three years imprisonment on the armed criminal action count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).